United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4003
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Eric Daniel Anderson,                    *       [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: December 7, 2005
                                  Filed: December 14, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Eric Daniel Anderson appeals the sentence imposed after he pleaded guilty to
being a felon in possession of a firearm. Anderson argues the district court’s
imposition of a U.S.S.G. § 2K2.1(b)(4) enhancement to his sentence violated his Sixth
Amendment rights as recognized in United States v. Booker, 125 S. Ct. 738 (2005).
Because Anderson properly preserved a Booker objection and was erroneously
sentenced under a mandatory Guidelines scheme, his sentence violated Booker. See
United States v. Thomas, 422 F.3d 665, 669 (8th Cir. 2005) (district court committed
error both in basing sentence on enhancements found by court at sentencing, and in
failing to treat Guidelines as advisory). We conclude the error was not harmless,
because the government failed to show the error did not affect Anderson’s substantial
rights. See United States v. Haidley, 400 F.3d 642, 644-45 (8th Cir. 2005). Anderson
was sentenced at the bottom of the Guidelines range and we disagree with the
government contention that the district court’s statements indicate the court would
have given the same sentence under an advisory system. To the contrary, taken in
context, the court’s statements reflect an intent to be lenient within its perceived
discretion. See id. (holding not harmless district court’s error in imposing sentence
under mandatory Guidelines regime where court “made conscious decision” to
sentence defendant to bottom of Guidelines range and defendant had raised several
mitigating facts). Accordingly, we vacate the sentence and remand for resentencing.
                        ______________________________




                                         -2-